DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the processor" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Processor is not recited in claim 1.  Claim 3 is rejected for depending on claim 2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more.  As per step 1 examiner recognizes the claims are directed to method claims and that claims 2-3 and 5-13 include sufficient recited machine elements.  Claims 1 and 4 however does not include sufficient machine elements, such as a processor, performing the steps and may be interpreted as a mental process associated with the device.  Such as a game presented on a device but not carried out by the device and such as an individual observing currency being insert.  Applicant should recite a processor or controller performing the steps.  As per step 2A the claim(s) recite(s) “method comprising: responsive to a first occurrence of a game triggering event: displaying, by a display device, of a first play of a first game comprising a display of a first set of symbols generated from a plurality of different symbols, the plurality of different symbols comprising a plurality of designated symbols, determining any awards for the first play of the first game based on the first set of symbols, displaying, by the display device, of any determined awards for the first play of the first game, and accumulating any of the displayed designated symbols from the first play of the first game; responsive to a second occurrence of the game triggering event: responsive to less than a first designated quantity of the designated symbols being accumulated from the first play of the first game: displaying, by the display device, of a second play of the first game comprising a display of a second set of symbols generated from the plurality of different symbols, determining any awards for the second play of the first game based on the second set of symbols, displaying, by the display device, of any determined awards for the second play of the first game, and accumulating any of the displayed designated symbols from the second play of the first game; and responsive to the first designated quantity of the designated symbols being accumulated from the first play of the first game: displaying, by the display device, of a first play of a second game comprising a display of a third set of symbols generated from the plurality of different symbols, wherein the first play of the second game has a greater likelihood of displaying any of the designated symbols than the second play of the first game, determining any awards for the first play of the second game based on the third set of symbols, displaying, by the display device, of any determined awards for the first play of the second game, and accumulating any of the displayed designated symbols from the first play of the second game; and responsive to an occurrence of an accumulation of a second game triggering designated quantity of the designated symbols: displaying, by the display device, of a second game sequence that employs the accumulated designated quantity of designated symbols; and displaying, by the display device, of any determined awards for the second game sequence.” as being directed to a game comprising a series of games wherein which game being played is based on accumulated designated symbols prior to the play of the game and an award based on the plays of the different game.  Further includes language about effecting the odds of a specific symbol being generated.  Specifically which game in the series being played is based on symbols which are accumulated.  Examiner further recognizes that additional dependent claims specify reset events, how the games are different such as odds of a designated symbol appearing, a second separate instance using accumulated symbols, and what machine the game is carried out on.  As per the financial obligation examiner recognizes that the award specified in the claims is defined by applicant disclosure, see at least paragraph [0014], as being credit values.  Therefore this feature reads on a financial obligation from the operator of a game to a player playing the game based on an outcome achieved during the play.  As per the mental step examiner recognizes that the game is carried out as a series of steps based on established rules with the game progressing based on displayed outcomes.  Specifically certain symbol outcomes result in certain effects in a game.  This is a step that could be performed as a mental process with a player recognizing that if certain symbols are generated that these symbols should be accumulated and the number accumulated decides how the control determined what game to present.  The display steps recited are generically recited and do not provide features beyond displaying outcomes and a claimed game and therefore do not go beyond a mental process to present information.  Specifically the limitations do not include sufficient elements to go beyond a mental step.  This judicial exception is not integrated into a practical application because the claims are merely directed to the exception of presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation and being a series of rules which could be carried out as a mental process.  See MPEP 2106.05(f).  Specifically this is no more than a way of displaying and presenting information to a player regarding a randomly determined outcome for providing a financial award if a player wins as found in the well-known area of slot game nor does the additional steps add more than the steps of determining the results a player following rules for the game.  As per the mental process examiner recognizes that the claims are directed to rules for determining an outcome including steps such as presenting outcomes and determining when to activate additional game features.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims remain a wagering game with the focus on providing a given outcome based on displayed symbols following game rules.  The claims do not provide a practical application beyond determining a financial obligation based on displayed symbols or performing a mental step based on a displayed outcome.  Additional display elements are generically recited and do not provide sufficient elements to provide significantly more than the identified exemption.  Specifically the method is directed to choosing which game to carryout in a series and does not provide sufficiently more as to provide a practical application since this is merely a recited determination step.
	As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wortmann (US Pub. No. 2018/0122184 A1).
	As per claim 1, Wortmann teaches a method comprising: responsive to a first occurrence of a game triggering event (Fig. 6A, items 610 and paragraph [0096] a bonus game is triggered comprising a plurality of plays): displaying, by a display device, of a first play of a first game comprising a display of a first set of symbols generated from a plurality of different symbols (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated), the plurality of different symbols comprising a plurality of designated symbols (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game), determining any awards for the first play of the first game based on the first set of symbols (paragraphs [0103]-[0104] payout for the first symbol set is determined including if a trigger for a second game occurs), displaying, by the display device, of any determined awards for the first play of the first game (Fig. 19, total win for a sequence is displayed), and accumulating any of the displayed designated symbols from the first play of the first game (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set); responsive to a second occurrence of the game triggering event (Fig. 6A, items 610 and paragraph [0096] and [0111] a bonus game is triggered comprising a plurality of plays): responsive to less than a first designated quantity of the designated symbols being accumulated from the first play of the first game: displaying, by the display device, of a second play of the first game comprising a display of a second set of symbols generated from the plurality of different symbols, determining any awards for the second play of the first game based on the second set of symbols, displaying, by the display device, of any determined awards for the second play of the first game, and accumulating any of the displayed designated symbols from the second play of the first game (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and only triggers the second game when a sufficient amount is reached); and responsive to the first designated quantity of the designated symbols being accumulated from the first play of the first game: displaying, by the display device, of a first play of a second game comprising a display of a third set of symbols generated from the plurality of different symbols, wherein the first play of the second game has a greater likelihood of displaying any of the designated symbols than the second play of the first game (Figs. 7-10 and paragraphs [0087] and [0105]-[0106] locked symbols are maintained between plays and therefore the more symbols that are locked in previous play the more that will appear in the next play.  Examiner notes that when a second game trigger event occurs the option to unlock triggering symbols, paragraph [0087], is optional (see “may”) and therefore a plain reading is to continue locking the symbols is an embodiment contemplated.  Specifically if you may unlock a symbol then you may not unlock a symbol.  Additionally if a second play has at first 3 locked symbol and then reaches 4 locked symbol and triggers the second game the second game will start with 4 of the designated symbols appearing if the option to unlock is not used.  Therefore the second game has a higher chance to generate 4 with the chance being a 100%.), determining any awards for the first play of the second game based on the third set of symbols, displaying, by the display device, of any determined awards for the first play of the second game, and accumulating any of the displayed designated symbols from the first play of the second game (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set); and responsive to an occurrence of an accumulation of a second game triggering designated quantity of the designated symbols (examiner note: reads as the same triggering event above for the second game): displaying, by the display device, of a second game sequence that employs the accumulated designated quantity of designated symbols (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set); and displaying, by the display device, of any determined awards for the second game sequence (Fig. 19, total win for a sequence is displayed).
	 As per claim 2, Wortmann teaches a method further comprising, responsive to a third occurrence of the game triggering event (Fig. 6A, items 610 and paragraph [0096] a bonus game is triggered comprising a plurality of plays), cause the processor to: responsive to a second designated quantity of the designated symbols greater than the first designated quantity of the designated being accumulated after the first play of the second game (paragraph [0087] see new triggering symbols which is above the previous threshold to trigger the second game): displaying, by the display device, of a first play of a third game comprising a display of a fourth set of symbols generated from the plurality of different symbols, wherein the first play of the third game has a greater likelihood of displaying any of the designated symbols than the first play of the second game, determining any awards for the first play of the third game (Figs. 7-10 and paragraphs [0087] and [0105]-[0106] locked symbols are maintained between plays and therefore the more symbols that are locked in previous play the more that will appear in the next play.  Examiner notes that when a second game trigger event occurs the option to unlock triggering symbols, paragraph [0087], is optional (see “may”) and therefore a plain reading is to continue locking the symbols is an embodiment contemplated.  Specifically if you may unlock a symbol then you may not unlock a symbol.  Additionally if a second game play has at first 3 locked symbol and then reaches 4 locked symbol then the third play of games will start with 4 of the designated symbols appearing if the option to unlock is not used.  Therefore the third game has a higher chance to generate 4 with the chance being a 100%.); displaying, by the display device, of any determined awards for the first play of the third game, and accumulating any of the displayed designated symbols from the first play of the third game (Fig. 19, total win for a sequence is displayed).
	As per claim 3, Wortmann teaches a method further comprising, responsive to a subsequent occurrence of the game triggering event and responsive to less than a designated quantity of the designated symbols being accumulated, resetting the quantity of accumulated designated symbols (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event).
	As per claim 4, Wortmann teaches a method further comprising, responsive to a physical item being received via an acceptor, establishing a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received, causing an initiation of any payout associated with the credit balance (paragraphs [0063]-[0064]).
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11189137. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention with the current application claim 1 being a similar invention to claim 1 of 11189137 and claim 5 being a method of claim 1 of 11189137.  Specifically both are directed to a sequence of games carried out in a first instance with the sequence having different games and the different game chosen to be carried out are based on accumulated symbol.  Claim 1 is more directed to a sequence of games and choosing the different games to play such as the second or third game as described without the inclusion of the second game trigger event which is different than the first sequence of different games.  However claim 1 still reads on the sequence.  Therefore the claims are not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ellias et al. (US Pub. No. 2015/0262450 A1) teaches a wagering game comprising different volatilities for different wagering opportunities, such as different game symbols, but the same average payout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/22/2022